DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/696,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. The only differences on the independent claims of both applications, are the broader ranges of the roll firmness and sheet bulk in the co-pending application, which clearly encompasses the scope of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., (hereafter Allen), US Patent Application Publication No.  2010/0051217 A1 in view of Burazin et al., (hereafter Burazin), WO 2016/085704 A1.
With regard to claim 1, Allen teaches a process of making a soft a resilient tissue comprising the steps of:
A) Forming a fiber slurry;
B) Depositing the slurry on a forming fabric;
C) Dewatering the slurry to form a wet tissue web;
D) Transferring the wet tissue web to a through-air-drying fabric;
E) Through-air-drying the wet tissue web; and
F) Calendering the through-air-dried tissue to roll firmness and sheet bulk falling within the claimed range; see ¶-[0053]-[0059] and claim 1.
Note that ¶-[0059] teaches that the base sheet has sheet bulk greater than 15 cc/g, preferably between 15 to 25 cc/g and teaches that the base sheet is calendered to reduce the bulk between 20 to 70%, which includes bulk sheet ranges greater than 15 cc/g, e.g. a 25 cc/g with 20% reduction, would create a final bulk sheet of 20 cc/g. As to the roll firmness, Allen teaches roll firmness in ranges falling within the claimed range; see examples, ¶-[0068], [0072] and claim 20. Allen does not teach the transferring of the web to a through-air-drying fabric having the limitations as claimed. However, Burazin teaches the same type of through-air-drying fabric as claimed, i.e., containing linear elements in the z direction of heights in the claimed range; see figures 1-4, and page 7, lines 1-22. Burazin also teaches that produces tissues with 3D patterns and substantially uniform density as well as discernable decorative elements; see page 5, lines 18-28, figures 1 through 4. Therefore, using the through-air-drying fabric taught by Burazin as the through-air-drying fabric of Allen, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the fabric of the secondary reference were used. Also, the substitution of the through-drying fabric taught by Allen with the ones taught by Burazin would have been obvious to one of ordinary skill in the art in order to obtain the advantages discussed above. Moreover, it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). 
Regarding to claim 2, Allen teaches the passing of the web through a nip created by a steel roll and a polyurethane roll; see ¶-[0059] and ¶-[0059] & [0064], and even though Allen does not explicitly teaches the load, such load is inherent to be within the claimed range, since it produces a web with similar sheet bulk or at the very least optimizing the load at the nip to be within the claimed range would have been obvious to one of ordinary skill in the art.
With regard to claim 3, Allen teaches caliper falling within the claimed range; see ¶-[0009]. Note that sheet bulk is calculated by the quotient of the caliper in microns divided by the basis weight cc/g, which then the caliper = sheet bulk * Basis weight, from that and the basis weight being in the range from 35 to 120 g/m2 and for sheet bulk greater than 15 cc/g; see above, then the caliper would vary from 525 to 1800 microns, which falls within the claimed range.
Regarding to claims  4 and 5,  even though Allen does not measure the smoothness of the web nor the caliper under load, such properties must be within the claimed range, since all the other properties are or at the very least the smoothness and caliper under load  of the web can be optimized to desired range.
With regard to claim 6, Allen teaches Compression Energy falling within the claimed range; see claim 1, which teaches ranges greater then0.35, which converts to 0.00035 J/mm2.
With regard to claims 7 and 8, Burazin teaches continuous line elements that could have rectangular cross-section and having a pair of planar sidewalls; see figures, page 4, lines 14-19 and page 7, lines 1-10.
Regarding to claims 9-10, Burazin teaches continuous line elements of similar size and having width in ranges overlapping the claimed range; see page 7, lines 1-22.
With regard to claims 11-14, Burazin teaches line elements spaced apart and having wave-length at ranges overlapping the claimed range; see page 8, lines 1-31.
As to claim 15, Allen does not explicitly teaches the softness of the tissue, but since all the other properties are in the same/overlapping range, see above, then it could be reasonable assumed that the other non-measured properties would be the same or at ranges overlapping the claimed range.
Response to Arguments
Applicant's arguments filed on December 01, 2020 have been fully considered but they are not persuasive.
Applicants argue that one of ordinary skill in the art would not use the through-air-drying fabric of the secondary reference, because the main reference teaches away from obtain a bulk greater than 15 as claimed, i.e., the main reference, Allen, teaches tissue with moderate bulk as a result of heavy calendering; ¶-[0010]. The arguments are not convincing, because the claims are not limited by the argued bulk, but to bulk that falls within the moderate bulk of the reference, i.e., 6 to 14 cc/g. Also one of ordinary skill in the art lower range of the heights of the elements disclosed by Allen is close enough to the upper range claimed, i.e., 0.72, and using the lower range of the secondary reference would have been obvious to one of ordinary skill in the art, since it would be within reasonable measurement error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Soft and Resilient Tissue Products.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                            


JAF